Citation Nr: 0639229	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  04-12 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The veteran had active service from October 1964 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the above Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
found that new and material evidence had been submitted to 
reopen the claim of service connection for PTSD, and after 
considering the claim on the merits, denied service 
connection for PTSD.



FINDINGS OF FACT

1.  The evidence of record tends to show that the veteran was 
exposed to combat with the enemy during service; however, the 
veteran's reported in-service stressor is not related to his 
combat experiences.

2.  Although PTSD has been diagnosed, the diagnosis has not 
been based upon a corroborated stressor.  Likewise, the 
veteran has not cited any sufficiently detailed or verifiable 
stressors in support of his claim for PTSD, and thus there is 
no credible supporting evidence of an in-service stressor 
which could support a diagnosis of PTSD.  



CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see Mayfield v. Nicholson, 444 F.3d 1328 (2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the Mayfield case, the 
U.S. Court of Appeals for the Federal Circuit addressed the 
meaning of prejudicial error (38 U.S.C.A. § 7261(b)), what 
burden each party bears with regard to the Court's taking due 
account of the rule of prejudicial error, and the application 
of prejudicial error in the context of the VCAA duty to 
notify (38 U.S.C.A. § 5103(a)).  

In a letter dated in October 2002, the veteran was informed 
of VA's duty to assist him in substantiating his claim for 
PTSD, and the effect of this duty upon his claim.  The Board 
therefore concludes that the notifications received by the 
veteran adequately complied with the VCAA and he has not been 
prejudiced.  Likewise, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board also notes that in a document received from the veteran 
in July 2003, he signed his name to a pre-printed document 
indicating that he had received notice regarding the VCAA and 
had no additional evidence to provide.  Thus, for these 
reasons, any failure in the timing or language of VCAA notice 
by the RO constituted harmless error.  See also Conway v. 
Principi, 353 F.3d 1359, 1374 (2004).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  See also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, any issue as to 
disability rating or effective date is moot.

II.  Factual Background

The veteran served on active duty in the U.S. Marine Corps 
from October 1964 to January 1969.  He served in the Republic 
of Vietnam from November 1965 to December 1966.  

Service personnel records show that during his service in 
Vietnam, which extended from November 19, 1965, to January 
25, 1966, the veteran was assigned to H&S Co, 1st Bn, 9th Mar, 
3rd Mar Div (Rein), FMF, and his primary duty was 
"TeltypeOpr".  From January 26, 1966, to September 20, 
1966, he was assigned to Hq Co, 9th Mar, 3rd Mar Div (Rein) 
FMF.  His primary duties included "TeltypeOpr", "Mess 
Man", and "Rifleman".  From September 21, 1966, to 
January 31, 1967, the veteran was assigned to H&S Co, 3d Med 
Bn, 3rd Mar Div (Rein) FMF and his primary duty was "Guard".  
Under a section titled "Combat History - Expeditions", it 
was noted that from November 19, 1965, to December 18, 1966, 
the veteran "participated in combat operations against 
Communist forces in defense of the DaNang area, Republic of 
Vietnam".  It was also noted that the veteran participated 
in various operations against insurgent Communist forces in 
the Republic of Vietnam, including Operation Kings, Operation 
Georgia, Operation Liberty, Operation Macon, and Operation 
Swanee.  His awards included a M-14 Marksman Rifleman Badge, 
a Vietnam Service Medal, a National Defense Service Medal, 
and a Vietnam Campaign Medal with device.

The veteran's service medical records are negative for any 
report of, complaint of, or treatment for PTSD.

The veteran's claim for service connection for PTSD was 
received in April 1997.  In a letter that same month, the RO 
requested that the veteran provide additional information 
pertaining to his claim for service connection for PTSD, to 
include a detailed description of the specific traumatic 
incident(s) which resulted in PTSD, and information regarding 
treatment for PTSD.  The veteran did not respond to the RO's 
letter.  

VA treatment records dated from July 1996 to April 1997 
contain notations that the veteran had PTSD.  

On a VA examination in January 1997 it was noted that the 
veteran had chronic progressive PTSD since 1966, and had 
undergone psychiatric treatment in the past.

By January 1998 rating decision, the RO denied service 
connection for PTSD.

Received from the veteran in September 2002 was a claim to 
reopen his claim for service connection for PTSD.  He claimed 
he had PTSD as a result of his tour of Vietnam with the 9th 
Marine Division.  He claimed he was in "I Corps" and 
received the Marine Corps Combat Ribbon and 12 campaign 
ribbons.  He claimed he was exposed to combat situations in 
which people were killed on both sides.  He claimed he saw 
"plenty of combat" and would "discuss specific actions 
with a person that understands and/or has been in the same 
situation themselves".  

Of record are various VA treatment records for the veteran 
dated from 1996 through 2004, which show that the veteran 
received treatment for various problems, including PTSD.  On 
several occasions he complained of flashbacks and nightmares 
of Vietnam, and he was noted to have PTSD based on Vietnam 
duty. 

By May 2003 rating decision, the RO found that new and 
material evidence had been submitted to reopen the claim of 
service connection for PTSD, and then, after considering the 
claim on the merits, denied service connection for PTSD.

Received from the veteran in July 2003 was a statement in 
which he indicated that in November 1965 in Vietnam his 
assigned duty was as a communicator, but since he could not 
type he volunteered to stand guard and mess duty.  He claimed 
he patrolled the area, and during that time he shot and was 
shot at.  He claimed he went to the 9th Marine Regiment after 
that, and did the same duty.  He did not believe that any of 
this had caused his PTSD.  He claimed he was transferred to 
"Charley Med" where he was assigned to a bunk that was half 
corpsmen and half grave registration.  He claimed that when 
he had nothing to do, he helped the corpsmen when they were 
busy, and that at night when he did not have duty he hung 
around the morgue.  

Also received from the veteran in July 2003, was a completed 
PTSD questionnaire in which he indicated he was assigned to 
HDQT Co, 9th Marines, 2 Mar Div, and also to C Co, 3rd Med 
Btn, 3 Mar Div.  With regard to "specific incident/incidents 
claimed", the veteran reported that he could not remember 
exact dates and that when he was c-med he was in security but 
was assigned to a tent of "corpsmen and GRU [presumably a 
graves registration unit]".  He said he got bored and helped 
unload WIAs and KIAs (body bags). 

In an application for a PTSD residential rehabilitation 
program, submitted by the veteran in July 2003, he indicated 
that his trauma in service was combat related and that his 
trauma included "aiding corpsmen unload casualties" and 
"aiding GRU with bodies".  He claimed that his combat time 
was from approximately October 1965 to February 1966 

On a VA examination in April 2004, the examiner detailed the 
veteran's history of PTSD.  Although this paragraph is 
somewhat disjointed and difficult to read in parts, the gist 
of the veteran's reported history is consistent with his 
prior statements.  The veteran said he was stationed in 
DaNang and was trained in communications prior to being sent 
to Vietnam.  He claimed he could not type so he went for 
radio communications.  He claimed he was also guarding the 
troops at night, and during the daytime he volunteered in a 
"Charlie Med" and carried stretchers and helped with first 
aid.  The veteran claimed he saw a lot of people losing body 
parts and saw a lot of dead people.  He reported a story 
involving people playing cards who were laughing and 
pretending that the third person, who did not have a head, 
was also playing.  The veteran claimed he still dreamt about 
this.  The diagnosis was mild PTSD.  The examiner noted that 
the veteran was homeless for 28 to 29 years on account of his 
"PTSD secondary to Vietnam War experience".  

III.  Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., under the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, 4th ed.(DSM-IV); a 
link, established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

For a stressor to be sufficient for PTSD, the stressor must 
meet two requirements:  (1) A person must have been exposed 
to a traumatic event in which the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or a threatened death or serious injury, or a 
threat to the physical integrity of self or others' and (2) 
the person's response [must have] involved intense fear, 
helplessness, or horror.  Cohen v. Brown, 10 Vet.App. 128, 
141 (1997) (quoting DSM-IV).

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service with a military, 
naval, or air organization of the United States during a 
period of war, campaign, or expedition, the Secretary shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(b).

The veteran served on active duty in the U.S. Marine Corps 
from October 1964 to January 1969, including one year in 
Vietnam.  Service personnel records show that during his 
service in Vietnam from November 19, 1965 to January 25, 
1966, he was initially assigned to H&S Co, 1st Bn, 9th Mar, 3rd 
Mar Div (Rein), FMF, and his primary duty was "TeltypeOpr".  
He was then assigned to Hq Co, 9th Mar, 3rd Mar Div (Rein) 
FMF, and his primary duties included "TeltypeOpr", "Mess 
Man", and "Rifleman".  He was then assigned to H&S Co, 3d 
Med Bn, 3rd Mar Div (Rein) FMF and his primary duty was 
"Guard".  He received no awards or decorations indicative 
of involvement in combat.

Treatment records for the veteran show that there have been a 
number of diagnoses of PTSD noted in recent years, and his 
PTSD has been attributed to his Vietnam experiences.  
However, the PTSD diagnoses appear to be based upon a general 
assumption by providers and examiners that the veteran 
participated in combat, with no discussion of specific 
Vietnam stressor events and no linkage between specific 
stressors and the claimed PTSD.  

The veteran himself has reported that his PTSD is based upon 
his experiences in Vietnam involving being billeted with 
medical corpsmen and graves registration personnel, and 
helping them unload body bags.  He asserts he "hung around" 
the morgue.  He has also reported volunteering to help carry 
stretchers and help with first aid.  He claimed he saw many 
people who had lost body parts, and many dead bodies.  He has 
related an account of people playing cards who were 
pretending that a body without a head was also playing.  

With regard to specific combat experiences, while the veteran 
has reported that he was exposed to combat, and the Board has 
no reason not to accept that assertion for the purposeof the 
present decision, he claimed in a July 2003 statement that 
combat involvement was not a cause of his PTSD.  Moreover, 
while the veteran's service personnel records show he was 
designated as a rifleman in Vietnam from August 1, 1966, to 
September 20, 1966, there is no other indication that he was 
involved in combat - he received no awards or medals 
specifically evidencing involvement in combat.  Although his 
personnel records show that from November 19, 1965, to 
December 18, 1966, he "participated in combat operations 
against Communist forces" in defense of the DaNang area, 
this does not affirmatively show that the veteran was 
involved in combat.  The term "engaged in combat with the 
enemy" means more than having served in a theater of combat 
operations.  In order to be considered a combat veteran, the 
evidence must show that he personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  A statement that the 
veteran participated in a particular operation or campaign 
does not establish that the veteran engaged in combat, in 
that those terms encompass both combat and non-combat duties.  
See VAOPGCPREC 12-99.  

In any event, even if the Board were to find that the veteran 
was involved in combat, he has not cited any stressor events 
specifically related to combat.  Rather, as noted above, his 
claimed stressor events involve his reportedly helping to 
carry stretchers and body bags, and an incident involving 
personnel showing a lack of respect for a dead body.  In that 
regard, the Board notes that the outcome of this claim for 
service connection for PTSD essentially turns upon 
satisfactory verification or corroboration of an in-service 
stressor.  However, with regard to his reported in-service 
stressors, the veteran has not provide sufficient details 
regarding these events (dates, locations, etc.), such that 
any action could be taken to attempt to verify those 
stressors.

In the absence of a verified stressor, a diagnosis of PTSD is 
not sufficient to support a.  The Board is not required to 
accept an unsubstantiated diagnosis that the alleged PTSD had 
its origins in the veteran's Vietnam service.  See West v. 
Brown, 7 Vet. App. 70, 78 (1994).  Since the veteran's 
claimed stressors have not been verified, the diagnosis of 
PTSD was based on a questionable history that is inadequate 
for rating purposes, and may not be relied upon by the Board.  
See West, 7 Vet. App. at 78.

Therefore, notwithstanding the diagnosis of PTSD in the 
record, the Board must be mindful that a physician's 
diagnosis of PTSD which is wholly reliant upon the patient's 
account of unverified precipitating stressor event(s) is not 
probative in a claim.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995), which held that unsupported lay history does not 
become competent medical evidence merely because a medical 
professional relies upon it.  Notwithstanding the diagnosis, 
service connection for PTSD is not warranted here because 
there is no credible supporting evidence that his claimed in-
service stressors occurred.  Thus, without a diagnosis of 
PTSD based on a verified stressor, service connection for 
that disorder may not be granted.  See 38 C.F.R. § 3.304(f); 
Cohen, supra.  Thus, the Board finds that the preponderance 
of the evidence is against the claim, and service connection 
for PTSD is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

In making the above determination regarding the veteran's 
purported in-service stressor, the Board is cognizant of the 
holding of Pentecost v. Principi, 16 Vet. App. 124 (2002), 
wherein the Court reversed the Board's denial of a claim for 
service connection for PTSD on the basis of lack of 
confirmation of an in-service stressor.  However, in 
Pentecost, there was evidence that the veteran's particular 
unit had been subjected to rocket attacks.  The Court had 
previously pointed out that corroboration of every detail of 
a stressor under such circumstances, such as the veteran's 
own personal involvement, is not necessary.  See, e.g., 
Suozzi v. Brown, 10 Vet. App. 307 (1997).  The veteran's 
claim herein may be distinguished from those in Pentecost and 
Suozzi, as the veteran has submitted no independent evidence 
of the occurrence of the claimed in-service stressor events, 
and has not provided sufficiently detailed information 
regarding his claimed in-service stressors, such that an 
attempt at verification through the service department could 
be made.


ORDER

Service connection for post-traumatic stress disorder is 
denied.



_________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


